Case 18-31185   Doc 42   Filed 12/17/18 Entered 12/17/18 16:57:01   Desc Main
                           Document     Page 1 of 5
Case 18-31185   Doc 42   Filed 12/17/18 Entered 12/17/18 16:57:01   Desc Main
                           Document     Page 2 of 5
Case 18-31185   Doc 42   Filed 12/17/18 Entered 12/17/18 16:57:01   Desc Main
                           Document     Page 3 of 5
Case 18-31185   Doc 42   Filed 12/17/18 Entered 12/17/18 16:57:01   Desc Main
                           Document     Page 4 of 5
Case 18-31185   Doc 42   Filed 12/17/18 Entered 12/17/18 16:57:01   Desc Main
                           Document     Page 5 of 5
